Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Information Disclosure Statement

2.	The information disclosure statement (IDS) submitted along with the mailing date of the application on November 17, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112

3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim limitations, “the floating electrode being formed in the antenna layer” and “the floating electrode being formed on the antenna layer in a region that does not overlap the fine line in the plan view” make the claim indefinite and unclear. Since in first instant claim limitations, floating electrode is formed in the antenna layer(within an antenna). In second instant claim limitations, floating electrode is formed on the antenna layer(on top of antenna layer). Two positions of the floating electrode contradict each other. The specification does not provide clear indication or definition of “in the antenna layer” and ”on the antenna layer”. Therefore, the claims are unclear and indefinite.  
  
Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by HWANG et al.(US 2018/0095582 A1)(herein after HWANG).
Regarding claim 1, HWANG teaches a display device(organic light emitting display device, Para-2) configured to display an image (Para-50) and also detect a touch of a user(Para-70), the display device comprising:

a plurality of touch detection electrodes(plurality of first touch electrodes TE1, plurality of second touch electrodes TE2, fig.1)  disposed overlapping, in a plan view, a display region (pixels SP region) in which the image is displayed(Para-50, 72-76);

a conductive member(any one of plurality of third touch electrodes TE3 or part of SRL1 or RL3, fig.1) disposed in a position closer to a surface(cover window 700, fig.1, Para-47, 70) touched by the user than the plurality of touch detection electrodes(TE1 or TE2); and

a floating electrode(any one of plurality of secondary electrodes SE1 or SE2, fig.2), that is disposed in a position closer to the surface(cover window 700, fig.1, Para-47, 70) touched by the user than the plurality of touch detection electrodes(TE1, TE2, fig.2), overlaps at least a part of each of the plurality of touch detection electrodes in the plan view(figs.2-3,5A&5B) and is disposed in a floating state(Para-98, 99).
Claim Rejections - 35 USC § 103

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



10.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over HWANG et al.(US 2018/0095582 A1) in view of YAMAGISHI et al. (WO 2017/131128 A1, Equivalent to US 2019/0036208 A1)(herein after YAMAGISHI).
Regarding claim 2, HWANG teaches the display device according to claim 1 comprising:
 
a display panel(figs.1-3,6-10) in which the display region is formed;
 
a touch panel(touch sensing layer 500, fig.1) provided on the display panel, the plurality of touch detection electrodes (TE1, TE2, figs.1-3,&5) being formed in the touch panel;
Nevertheless, HWANG is not found to teach expressly the display device comprising: an antenna layer provided on the touch panel, a wireless communication antenna as the conductive member and the floating electrode being formed in the antenna layer; and a cover member that is provided on the antenna layer and has translucency, wherein a surface of the cover member is the surface touched by the user, the wireless communication antenna is formed in a mesh shape by using a metal fine line, and the floating electrode is formed on the antenna layer in a region that does not overlap the metal fine line in the plan view.

However, YAMAGISHI teaches an antenna built-in touch panel comprising: 

an antenna layer(antenna patterns 21, figs.2-7) provided on the touch panel(sensing electrode layer 10), a wireless communication antenna as the conductive member(23 or 25) and the floating electrode being formed in the antenna layer(Para-67); and 

a cover member(cover glass 41 or display panel 30) that is provided on the antenna layer and has translucency, wherein a surface of the cover member is the surface touched by the user, the wireless communication antenna is formed in a mesh (Para-41), and the floating electrode is formed on the antenna layer in a region that does not overlap the metal fine line in the plan view(Para-42, 43, 67, 68, 80, 105).

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified HWANG with the teaching of YAMAGISHI to include the feature in order to make antenna built-in touch panel thinner.

11.	Claims 3, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over HWANG et al.(US 2018/0095582 A1) in view of KIM et al.(US 2018/0024677 A1)(herein after KIM).

Regarding claim 3, HWANG teaches the display device according to claim 1 comprising:

an active matrix(array) substrate including the display region, wherein the active matrix substrate includes a substrate(substrate 10, fig.1),

a plurality of pixel electrodes(100, fig.1) disposed on one of surfaces of the substrate(Para 52-56),
(TE1, TE2) disposed overlapping the plurality of pixel electrodes(100) in the plan view, and

the conductive member(part of SRL1 or RL3) disposed in a position that does not overlap the plurality of pixel electrodes(TE1 and TE2 overlapping the pixel electrodes) in the plan view,

when a touch of the user is detected, and the plurality of touch detection electrodes output a sense signal according to a capacitance change in each of the plurality of touch detection electrodes(figs.3, 5A-5B);

the display device(110B) includes a first touch surface(700) that is provided on a side opposite to the one of surfaces of the active matrix substrate(10) and is touched by the user.

Nevertheless, HWANG is not found to teach expressly the display device wherein a first voltage is applied to the plurality of touch detection electrodes when the image is displayed, a second voltage different from the first voltage is applied to the plurality of touch detection electrodes when a touch of the user is detected.

However, KIM teaches a touch display driving integrated circuit, wherein a first voltage is applied to the plurality of touch detection electrodes when the image is displayed, a second voltage different from the first voltage is applied to the plurality of touch detection electrodes when a touch of the user is detected(fig.3, Para-50), and the plurality of touch detection electrodes output a sense signal according to a capacitance change in each of the plurality of touch detection electrodes(fig.2).

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified HWANG with the teaching of KIM to include the feature in order to provide a touch display driving IC with improved performance and reliability.

Regarding claim 5, HWANG as modified by KIM teaches the display device according to claim 3,

wherein the active matrix substrate includes, as the conductive member, a plurality of data lines formed on the one of surfaces of the substrate(Para-51, 53, 55, 197, HWANG), and

(obvious to have SE1 or SE2 overlapped data lines).

Regarding claim 6, HWANG as modified by KIM teaches the display device according to claim 3,

wherein the active matrix substrate includes a plurality of switching elements(switching thin film transistor TFT, Para-53, HWANG) connected to the plurality of pixel electrodes(SP) on the one of surfaces of the substrate(10),

the plurality of switching elements each include a semiconductor layer(TFT has source, drain, gate, and active channel), and

the floating electrode is formed of the same material(examiner takes official notice to have this feature known in the art and obvious to one of ordinary skill in the art that the floating electrode formed with the same material as of source/drain/gate electrode of TFT using known method to reduce manufacturing cost) as that of the semiconductor layer in a layer in which the  semiconductor layer is formed(all components are formed on the base substrate 10).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over HWANG et al.(US 2018/0095582 A1) in view of KIM et al.(US 2018/0024677 A1) and further in view of Oh et al.(US 2010/0056220 A1)(herein after Oh).

Regarding claim 4, HWANG as modified by KIM is not found to teach expressly the display device according to claim 3 further comprising: a second touch surface that is provided on a side of the one of surfaces of the active matrix substrate and is touched by the user; and a control circuit configured to switch a mode to any one of modes of a first mode in which the first touch surface is touched and a second mode in which the second touch surface is touched, and display the image according to the switched mode.

However, Oh teaches a dual sided touch sensitive mobile terminal, comprising: 

a second touch surface(rear touch surface) that is provided on a side of the one of surfaces of the active matrix substrate (needless to mention to have substrate) and is touched by the user; and
 
a control circuit(controller 180, fig.1) configured to switch a mode to any one of modes of a first mode in which the first touch surface is touched and a second mode in which the second (figs.7-16 and related text).

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified HWANG further with the teaching of Oh to include the feature in order to provide a mobile terminal that separates selection and execution functions of an object according to surface where a touch is input, and enables the same object to execute different functions according to the touched surface of the display module, thus preventing touch errors.

 Allowable Subject Matter
13.	Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

14.	The following is a statement of reasons for the indication of allowable subject matter:  
Claim 7: None of the cited references on record alone or in combination to provide a reasonable motivation to fairly teach or suggest the applicant’s claimed invention, “the display device according to claim 5, wherein the display device includes a liquid crystal layer provided on the active 

Claims 8 and 9 are also objected to because of their dependency on the objected base claims respectively.
Examiner Nate
15. The Examiner cites particular figures, paragraphs, columns and line numbers in the references, as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD SAIFUL A SIDDIQUI whose telephone number is (571)270-1530.  The examiner can normally be reached on Mon-Fri: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lun-Yi Lao can be reached on (571)272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 






/MD SAIFUL A SIDDIQUI/Primary Examiner, Art Unit 2692